The parties hereto have filed the following stipulation in this court, for the rendering of judgment in this cause, here set out. The judgment heretofore rendered in this cause is hereby modified, so as to conform to this stipulation.
                          "STIPULATION.
"It is stipulated by and between the appellant, the Western Union Telegraph Company, and the state of Oklahoma, that it was the intention of the Corporation Commission that all of the rates, rules, and regulations contained in order No. 149 of the Corporation Commission were intended to apply only to intrastate business, and in no wise to interstate business or interstate messages, or any service in connection therewith. It is further stipulated that it is the proper interpretation of said order to construe the same as applicable only to intrastate messages, and as not applying in any particular or in any event to interstate messages. Cottingham   Bledsoe, Attorneys for Western Union Telegraph Company. Chas. L. Moore, Assistant Attorney General, and Attorney for State of Oklahoma.
                  "PRECEDENT FOR JOURNAL ENTRY.
"On this day came on to be heard the application of appellant *Page 432 
for a modification of the order of this court heretofore entered in this cause, and also came on to be heard the stipulation of counsel that it was the purpose and intention, in making said order, that it should apply only to intrastate business both as to rates and regulations. It is therefore ordered that order No. 149 of the Corporation Commission of the state of Oklahoma be modified, so as to read as follows:
                          "Rule No. 1.
"No telegraph company or combination of telegraph companies doing business in the state of Oklahoma shall charge or collect for the transmission of messages between places within the state a greater charge than was made by such company or companies for such service on the 1st day of January, 1912, without further order of the Corporation Commission.
                          "Rule No. 2.
"The receiving clerk or receiving operator must give such aid or explanation as may be necessary to enable a sender to prepare his or her message, and must correctly mark on the face of the message the year, month, day, hour, and minute that such message was filed for transmission.
                          "Rule No. 3.
"In sending a message, the sending operator must observe the following order of transmission: 1. The number of the message. 2. The operator's personal signal. 3. The correct and exact filing time as per rule 2. 4. The check of the message. 5. The place from. 6. The address of the message. 7. The body and signature of the message.
                          "Rule No. 4.
"The receiving operator must show on the face of the message the hour and minute the message was filed at point of origin, in addition to the hour and minute the message was received by him.
                          "Rule No. 5.
"No extra charge shall be made for delivering a telegraphic message in incorporated cities or towns in this state within a radius of two miles of the office of the delivering company, when such point of final delivery is within the corporate limits of such city or town. Any telegraphic company may, with the consent of the sender or addressee, and when practicable, deliver a message by telephone, and may in such case charge the actual expense of so doing.
                          "Rule No. 6.
"No independent or uptown telegraphic office where messages are received and transmitted for the public shall be discontinued *Page 433 
or abolished without first giving the Commission 30 days' notice of the intention to abolish the same: Provided the Commission may authorize the discontinuance of an office at any time or upon shorter notice; and provided, further, that this rule shall not apply to offices maintained jointly by telegraph and railroad companies.
                          "Rule No. 7.
"All rules and regulations of telegraph companies operating in Oklahoma, in force and effect on the 1st day of January, 1912, not changed by the rules and regulations herein prescribed, shall remain in full force and effect until changed by the Commission.
                          "Rule No. 8.
"That the rates, rules, and regulations prescribed by this order shall apply only to messages moving between points within the state, and shall not be held or construed to apply in any particular to interstate messages.
                          "Rule No. 9.
"A copy of this order must be printed with twelve-point type and shall be posted in some conspicuous place in each telegraph office in the state of Oklahoma for the information of the public. Two copies of tariffs, rules, and regulations of each telegraph company doing business in Oklahoma must be filed with the Commission by each company on or before date this order becomes effective."
Order No. 149 of the Corporation Commission, as herein modified, shall become effective on the 10th day of April, 1912.